Citation Nr: 1731645	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-29 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for intervertebral disc disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


	REPRESENTATION	

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 2000 to February 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The RO in Buffalo, New York certified the case to the Board on appeal.

In an August 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

During the March 2017 Board hearing, the Veteran testified that he was unable to obtain permanent employment due to his lumbar spine disability.  See March 2017 Board Hearing Transcript (Tr.), page 5.  Thus, the Board has taken jurisdiction over this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Veteran was last provided with a VA examination to evaluate his intervertebral disc disease in May 2011.  The record shows that an additional VA examination related to his claim was requested in August 2012.  A subsequent September 2012 e-mail exchange reveals that the RO unsuccessfully attempted to contact the Veteran regarding the examination by telephone on August 22, 2012, and by a letter sent on August 27, 2012.  The requested examination was then cancelled.  The Veteran testified that he did not receive the September 2012 notification as he had been using drugs at that time.  See Tr. page 2.  Although the RO apparently tried to contact the Veteran again after requesting another VA examination in September 2012, this request was also cancelled.  The Veteran testified that he was also unable to receive notification of the second examination as he had been incarcerated during this period.  See Tr., page 3.

The record shows that the Veteran was hospitalized at VA in September 2012 for polysubstance dependency.  The record does not contain a similar confirmation that the Veteran was incarcerated at the time of the subsequent notification.  Nevertheless, the Board is unable to ascertain whether the Veteran received notice of the examinations as the record does not contain a copy of a letter notifying him of any scheduled examinations.  In the absence of any letter or other indication that the Veteran received sufficient notice of the examinations, administrative regularity is not presumed.  See Khyn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Based on the foregoing, a remand for a VA examination is appropriate.

The Board also finds that any decision with respect to the increased rating claim remanded herein may affect the Veteran's claim for a TDIU.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of the Veteran's claim for a TDIU must be deferred until the appropriate actions concerning the Veteran's increased rating claim for his intervertebral disc disease are completed and the matter is either resolved or prepared for appellate review.

In addition, the record reflects that the Veteran may have participated in a VA vocational rehabilitation program.  As such, there may be outstanding, relevant records.  The RO should attempt to obtain these records upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his intervertebral disc disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Canandaigua VA Medical Center, dated since February 2013.

2.  The AOJ should obtain the Veteran's VA vocational rehabilitation file and associate it with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.  See VBMS Veteran Profile (Chapter 31 flash).

3.  After completing the development in paragraphs 1 and 2, schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his intervertebral disc disease.  Notify him of the date, time, and location of the examination.  The examination notice should be given at least 30 days in advance of the scheduled examination to afford the Veteran sufficient time in which to contact the AOJ with any issues that may impede his ability to appear for the examination.  
A copy of the notification letter must be included in the claims file and must reflect that it was sent to the Veteran's last known address of record.  The notice must state that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After completing the preceding development in paragraphs 1, 2, and 3, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his intervertebral disc disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the intervertebral disc disease under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.

The examiner must also indicate whether the Veteran has any neurological disability as a result of his intervertebral disc disease, to include radiculopathy of the right and left leg.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.

The examiner should also state whether there are any scars related to the Veteran's intervertebral disc disease.  If so, he or she should provide the findings necessary under the rating criteria for scars.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




